Case 1:20-mj-0O0206-RML Document 1 Filed 02/27/20 Page 1 of 4 PagelD #: 1

AB:RAS

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

wee ee eee ee eee eee eee eee xX
UNITED STATES OF AMERICA
- against -
CHARLES LIGGINS,
Defendant.
wee eee eee eee eee ne eee eee ee x

EASTERN DISTRICT OF NEW YORK, SS:

AFFIDAVIT AND
COMPLAINT IN SUPPORT
OF AN APPLICATION FOR
AN ARREST WARRANT

Case No. 20-M-206

(18 U.S.C. § 922(g)(1))

JASON LANDUSKY, being duly sworn, deposes and states that he is a

Detective with the New York City Police Department (“NYPD”), duly appointed according

to law and acting as such.

On or about February 23, 2020, within the Eastern District of New York, the

defendant CHARLES LIGGINS, knowing that he had been previously convicted in a court

of one or more crimes punishable by imprisonment for a term exceeding one year, did

knowingly and intentionally possess in and affecting interstate or foreign commerce one or

more firearms, to wit, a loaded .25 Caliber Phoenix semi-automatic pistol.

(Title 18 United States Code, Section 922(g)(1))

 
The source of your deponent’s information and the grounds for his belief are
as follows:!

I. I am a Detective with the NYPD and have been involved in the
investigation of numerous cases involving the recovery of firearms and ammunition. Iam
familiar with the facts and circumstances set forth below from my participation in the
investigation; my review of the investigative file, including the defendant’s criminal history
record; and from reports of other law enforcement officers involved in the investigation.
Where I describe the statements of others, I am doing so only in sum and substance and in
part.

2. On or about November 1, 2019, the NYPD issued a Probable Cause
Investigation Card (“PC I-Card”) for the defendant CHARLES LIGGINS as a result of a
report from a complaining witness that LIGGINS had menaced the complaining witness with
what appeared to be a firearm.

3. On or about February 23, 2020, officers? from the NYPD (collectively,
the “officers”) who were aware of the PC I-Card, located a vehicle known to be used by the
defendant CHARLES LIGGINS in Brooklyn at the cross-section of Bergen Street and Fourth
Avenue. The officers went to that intersection in an attempt to apprehend LIGGINS on the

outstanding PC I-Card.

 

| Because this affidavit is being submitted for the limited purpose of

establishing probable cause to arrest, I have not set forth every fact learned during the course
of this investigation.

2 For convenience I use titular designations to refer to the law enforcement
personnel who was involved in the arrest of this defendant. The identity of each of these
individuals is known to me, and I interviewed or was present at interviews of each of them
about the events described herein.

 
3

4, During a search of the defendant CHARLES LIGGINS incident to this
lawful arrest, an officer found a loaded .25 Caliber Phoenix semi-automatic pistol in
LIGGINS’s back pants pocket.

5. I have reviewed the defendant CHARLES LIGGINS’s criminal history,
which revealed that (1) on or about May 20, 20 14, the defendant CHARLES LIGGINS was
convicted of operating a motor vehicle under the influence of alcohol, in violation of New
York Vehicle and Traffic Law § 1192, a class F felony and, on July 1, 2014, was sentenced
to five years probation; (2) on or about January 24, 2001, the defendant CHARLES
LIGGINS was convicted of criminal possession of a loaded firearm in the third degree, in
violation of New York Penal Law (“NYPL”) § 265,02, a class D felony and, on March 8,
2001, was sentenced to five years probation; 3) on or about July 6, 1983, the defendant
CHARLES LIGGINS was convicted of criminal sale of a controlled substance in the fourth
degree, in violation of NYPL § 220.34, a class c felony and, on the same day was sentenced
to aterm of three to six years in custody; and (4) on or about November 27, 1979, the
defendant CHARLES LIGGINS was convicted of burglary in the third degree, in violation of
NYPL § 140.20, a class D felony and, on the same day was sentenced to five years
probation, |

6. I have conferred with a Nexus expert, an ATF Special Agent, who has
informed me, in substance and in part, that the recovered firearm was manufactured outside

the state of New York.

 
Case 1:20-mj-0O0206-RML Document 1, Filed 02/27/20 Page 4 of 4 PagelD #: 4

WHEREFORE, your deponent respectfully requests that defendant CHARLES

LIGGINS may be dealt with according to law.

 

 

 

Detective
New York City Police Department

Sworn to before me this
27th day of February, 2020

(Wake Len

THE HONORABLE ROB LEVY
UNITED STATES MAGI TE JUDGE
EASTERN DISTRICT OF NEW YORK

 
